Citation Nr: 1147434	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for bilateral foot/heel disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in February 2010.

The Veteran presented testimony at a Board hearing in June 2011, and later submitted evidence with a waiver of RO consideration of it.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are silent for reference to back or foot problems.  The Veteran denied back and foot problems and clinical findings were normal on his service discharge examination in October 1977.  However, he has testified that he hurt his back in service in April or May 1977 at Ft. Sill, and that he has had continuing symptoms from it since then.  On remand, an attempt should be made to obtain additional service personnel and treatment records from Ft. Sill to confirm that the Veteran injured his back.  The Veteran asserted that his foot problems started either in service or at about the time of service discharge.  He believes that some doctors who have treated him have passed away, and so the records are sparse.  During his testimony, he indicated at the time of a workers' compensation injury he had reported that he had injured his back in the Army.  

A May 1994 private medical record concerning back problems reveals that the Veteran had sustained a work-related injury in 1990 and had been off of work for about 3 to 4 months because of it, for which he had received permanent partial disability compensation as a consequence.  

The Veteran also testified that he had had back problems after reading meters for a gas company.  He explained that when he bent over to read the meter and that is when his back flared up in the mid-1980s.  It is unclear whether the Veteran may have filed a workers' compensation claim for this injury.  It appears that the May 1994 private medical record mentioned above was for treatment after the Veteran filed a workers' compensation claim following an April 1992 job-related incident when the Veteran was working on a roof and slipped and fell, after which he apparently had back problems that were compensated.  The May 1994 private medical record refers to some earlier treatment records after the 1992 incident, which are not contained in the Veteran's claims file.  On remand, a request should be made to the workers' compensation board for records associated with any workers' compensation claim(s) pertaining to back problems in the mid-1980's, as well as those stemming from a 1990 injury.  These records may contain information relevant to both the back and foot/heel claims at issue.  Accordingly, VA will attempt to obtain these records.  38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative and request that the Veteran provide authorization to enable VA to obtain workers' compensation records from Oklahoma State for any claims filed by the Veteran or on his behalf for job-related injuries in the mid-1980s (injured back while reading meters for gas company), December 14, 1990 (injured back while working for Fort Cobb Oklahoma Fuel), and April 14, 1992 (fell off a roof while working for Munding Milling Company).  Also, request that the Veteran identify healthcare providers who may still have treatment records pertinent to his back and foot/heel claims and to sign authorization for release of medical records from any identified providers, to include from the Elliott Chiropractic Center in Muskogee, Oklahoma.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Make an attempt to obtain a complete copy of the Veteran's Official Military Personnel File (OMPF) and additional service treatment records, in particular treatment records from Ft. Sill, Oklahoma from April to May 1977.  In doing so, contact the National Personnel Records Center (NPRC), the Department of the Army, and any other appropriate records repository.  In contacting any records custodian, provide copies of the Veteran's DD Form 214.  All records/responses received should be associated with the claims file.

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's active duty in the Army until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Obtain all outstanding medical records for treatment and evaluation of the Veteran from the Muskogee VA Medical Center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, from January 2010 to the present.  All records and/or responses received should be associated with the claims file.  

4.  If any of the records obtained in response to 1, 2 and 3 above contains a report that the Veteran had back or feet problems or injuries in or proximate to service, schedule the Veteran for a VA orthopedic examination to address the nature and etiology of any current low back and foot disorders.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, if deemed warranted, should be accomplished (with all findings made available to the examiner(s) prior to completion of the report), and all clinical findings should be reported in detail.

The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any disorder(s) of the back or feet found on examination.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was (1) incurred in or aggravated by or otherwise is related to the Veteran's period of active duty from April 5, 1977 to October 31, 1977, to include an in-service injury or (2) was the result of an intervening event.  If arthritis is diagnosed, indicate whether it was manifest within one year of the Veteran's discharge on October 31, 1977.  In rendering any opinion, the examiner should discuss lay statements and testimony and the July 2011 private chiropractor's opinion.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


